DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/14/21 have been fully considered but they are not persuasive.
Regarding claims 1,8,25 and 26 Applicant argued on pages 8,9 the UE fails to disclose decoding part or all of service data in the time-frequency resource region and a relevant time-frequency resource region related thereto is successfully, and determines that the decoded service data is the second service data.
Examiner respectively disagree because Kim et al. discloses decoding part or all of service data in the time-frequency resource region and a relevant time-frequency resource region related thereto (see fig.6B; col.12; lines 24-35 and fig.6C; col.12; lines 50-57 and fig.6D; the Ue properly decodes the MBB data (decode service data); and determine time-frequency locations 630 where the URLLC data is preempting (the time-frequency resource region and a relevant time-frequency resource region related thereto). See further in fig.7; steps 750,770; col.13; lines 57 to col.14; line 8; the UE 106 goes on to properly decodes the eMBB data in the time-frequency locations 630 preempted by URLLC ( fig.6B, 6C, 6D) during the URLLC preemption); and determining by the UE that the service data belong to second service data, and determining by the UE that the second service data preempts time-frequency resources of the first service data, upon determining that the decoding is successful (see fig.6B; col.12; lines 24-35; the UE determines location of URLLC data 630 ( second data service) preempts a resource portion of eMBB data (the first data service); and the Ue is able to properly decode the eMBB data during the preemption).
Regarding claims 9,34 a new ground of rejection was made under 103 rejection to overcome the amended limitation.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,6, 8,10,11,25,26,29-32,35 are rejected under 35 U.S.C. 102(a)(2) as
being anticipated by Kim et al. (US Pat.10,567,142).
In claims 1,8,25,26 Kim et al. discloses a method of determining time-frequency
resource preemption (see fig.5B; col.11; lines 60 to col.12; line 5; there is a time-frequency resources B, N preemption), comprising:

the processor (see fig.3; col.8; line 57 to col.9; line 42; UE 106 comprises a processor
302, a memory 306 storing program instructions to be executed by the processor 302);

receiving and reading by the UE first service data sent by a base station (see Fig.7; step 710; col.13; lines 29-35; the Ue 106 receives and decodes eMBB data transmitted by a BS 102); 
determining by the UE a time-frequency resource region corresponding to the first service data failing to be received upon determining that there is the first service data failing to be received (see fig.7; step 720; col.13; lines 37-40; the Ue detects error and fails to decode the eMBB data because of the URLLC preemption), 
and decoding part or all of service data in the time-frequency resource region and a relevant time-frequency resource region related thereto (see fig.6B; col.12; lines 24-35 and fig.6C; col.12; lines 50-57 and fig.6D; the Ue properly decodes the MBB data (decode service data); and determine time-frequency locations 630 where the URLLC data is preempting (the time-frequency resource region and a relevant time-frequency resource region related thereto). See further in fig.7; steps 750,770; col.13; lines 57 to col.14; line 8; the UE 106 goes on to properly decodes the eMBB data in the time-frequency locations 630 preempted by URLLC ( fig.6B, 6C, 6D) during the URLLC preemption); and determining by the UE that the service data belong to second service 
In claims 2,29 Kim et al. discloses receiving by the UE the second service data which is partially or fully encoded and sent by the base station prior to decoding the part or all of the service data in the time-frequency resource region and the relevant time-frequency
resource region (see col.2; lines 10-24; the BS encodes downlink control information ( relevant resource region related thereto) and preemption indicator which to be transmitted to the UE).
In claims 3,30 Kim et al. discloses wherein after determining that the second service data preempts the time-frequency resources of the first service data, the method further comprises:
Preserving by the UE the second service data that preempts the time-frequency resources, and sending by the UE  Hybrid Automatic Repeat reQuest (HARQ) feedback information for the first service data to the base station (see fig.7; step 730; col.13; lines 40-45; the Ue successfully decodes the eMBB data, and sends ACK to the BS after having acknowledging the URLLC preemption).


setting reception success/failure state of the first service data, whose time-frequency resources are preempted, as reception success ( see col.15; lines 18-25; the UE generates a bit for each code block group (CBG) that indicate whether the CBG was successfully decoded), and sending the HARQ feedback information to the base station; or sending the HARQ feedback information to the base station according to reception success/failure state of first data other than the first service data whose time-frequency resources are preempted (see col.2; lines 29-32; and col.15; lines 18-25; Acknowledgement signaling for separate portions of preempted code block groups).
In claims 6, 32, Kim et al. discloses receiving by the Ue configuration information sent by the base station (see col.15; lines 32-36; the Bs schedules a time-frequency resource to send the eMBB data to a UE), and obtaining by the UE the relevant time-frequency resource region according to the configuration information (see col.15; lines 35-45; the time-frequency resource region may include slots, symbols, bits and control information).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,12,33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ( US Pat.10,567,142) in view of Wang et al. (US Pat.10,313,044).
In claims 7,12,33 Kim et al. does not disclose decoding by the UE the part or all of the service data in the time-frequency resource region and the relevant time-frequency resource region comprises: unscrambling the part or all of the service data in the time-frequency resource region and the relevant time-frequency resource region by using a preset scrambling code; or unscrambling the part or all of the service data in the time-frequency resource region and the relevant time-frequency resource region by using the preset scrambling code, and verifying a result of the unscrambling; or verifying the part or all of the service data in the time-frequency resource region and the relevant time-frequency resource region;
wherein the preset scrambling code comprises a Radio Network Temporary Identifier (RNTI), and the RNTI comprises a Cell Radio Network Temporary Identifier (C- RNTI) or a new type RNTI.
Wang et al. discloses in fig.2; step 202; a second device that is Ue receiving scrambled data from a first device that is a Base station on a first time-frequency resource (see .

Claims 9,34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ( US Pat.10,567,142) in view of Ying et al. (US Pat.10,601,551). 
In claims 9,34 Kim et al. discloses determining by the base station that the second service data is able to preempt the time-frequency resources of the first service data (see col.10; lines 62 to col.11; line 5; the base station schedules unused time and frequency resources for URLLC  transmission during the eMBB transmission; or the base station may even preempt the eMBB transmission ( first data) to prioritize the transmission of URLLC (second data)). But Kim et al. does not disclose determining by the base station that a schedule type of the second service data belongs to a grant free type prior to encoding the part or all of the second service data. Ying et al. discloses, in 
In claim 10, Kim et al. discloses determining by the base station that the second service data is able to preempt the time-frequency resources of the first service data ( see fig.7; steps 740, 750; col.13; lines 48-65 and col.14; lines 44-55; the Ue determines the URLLC preemption is allowed by looking at the preemption indicator P| that schedules the preemption of URLLC traffic in the exact time-frequency resource) upon determining that a time-frequency resource region used for scheduling the second service data
is within a time-frequency resource region used for scheduling the first service data ( see fig.6B, col.12; lines 24-35; the URLLC preemption 630 is within the eMBB traffic) . In claims 11,35 Kim et al. discloses sending by the base station configuration information to the UE upon sending the encoded second service data to the UE (see col.15; lines 32-36; the Bs schedules a time-frequency resource to send the eMBB data to a UE), wherein the configuration information is for informing the UE of information about the relevant time-frequency resource region for the decoding ( see col.15; lines 35-45; the .
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US Pat.10382169; HARQ System and Methods for Grant Free Uplink Transmisisons).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413